          Case 1:20-cr-00023-DLC Document 59 Filed 09/15/20 Page 1 of 1


                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     September 15, 2020
BY ECF

The Honorable Denise L. Cote
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Joseph Guagliardo,
               20 Cr. 23 (DLC)

Dear Judge Cote:

        The Government respectfully writes in the above-captioned matter regarding the Court’s
request for a submission on any additional restitution sought on behalf of the victim, Municipal
Credit Union (“MCU”), due on Friday, September 18, 2020. The Government and defense
counsel have been in discussions regarding additional restitution and anticipate that an agreed-
upon resolution will be reached directly between MCU and the defendant, thus mooting the need
for a court order. However, the Government understands that a resolution is not likely to be
reached this week, because the defendant is currently in quarantine at his designated facility and
therefore is not able to communicate easily with his counsel. Accordingly, the Government and
defense counsel jointly request that the Court adjourn the deadline for the restitution submission
to October 19, 2020, to permit time to complete negotiations between the defendant and MCU.

                                     Respectfully submitted,

                                     AUDREY STRAUSS
                                     Acting United States Attorney

                              By:    s/ Eli J. Mark/Daniel C. Richenthal
                                     Eli J. Mark
                                     Daniel C. Richenthal
                                     Assistant United States Attorneys
                                     (212) 637-2431/2109
                                     Alona Katz
                                     Special Assistant United States Attorney

cc:    (by ECF)
       John Arlia, Esq.
